UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4587


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN THOMAS HARMON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:12-cr-00862-GRA-1)


Submitted:   January 21, 2014             Decided:   February 5, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin    T.   Stepp,  Assistant   Federal   Public   Defender,
Greenville, South Carolina, for Appellant.   Maxwell B. Cauthen,
III,   Assistant   United States   Attorney,  Greenville,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Thomas    Harmon       appeals        the     twenty-four-month

sentence imposed by the district court following his guilty plea

to   failure    to   properly    register        as    a     sex        offender     after

traveling from Georgia to South Carolina, in violation of 18

U.S.C. § 2250(a) (2012).             On appeal, Harmon’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning whether the sentence imposed by the district court

was reasonable.       Harmon was advised of his right to file a pro

se supplemental brief but did not file one.                       Finding no error,

we affirm.

            The sole issue raised in the Anders brief is whether

Harmon’s sentence was reasonable.                In reviewing a sentence, we

must first ensure that the district court did not commit any

“significant    procedural      error,”      such     as    failing        to   properly

calculate the applicable Guidelines range, failing to consider

the 18 U.S.C. § 3553(a) (2012) factors, or failing to adequately

explain the sentence.         Gall v. United States, 552 U.S. 38, 51

(2007).     Once we have determined that there is no procedural

error, we must consider the substantive reasonableness of the

sentence,      “tak[ing]      into     account        the        totality       of     the

circumstances.”       Id.     If the sentence imposed is within the

appropriate     Guidelines     range,       we   consider          it     presumptively

                                        2
reasonable.           United States v. Abu Ali, 528 F.3d 210, 261 (4th

Cir. 2008).        The presumption may be rebutted by a showing “that

the sentence is unreasonable when measured against the § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th   Cir.      2006)     (internal       quotation          marks     omitted).              Upon

review,     we     conclude       that     the       district      court       committed        no

procedural       or    substantive        error      in   imposing      the        twenty-four-

month sentence.           United States v. Lynn, 592 F.3d 572, 576, 578

(4th Cir. 2010) (providing standard of review).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                          We

therefore     affirm      the     district       court’s       judgment.            This   court

requires that counsel inform Harmon, in writing, of his right to

petition    the       Supreme     Court    of       the   United      States       for   further

review.       If      Harmon    requests        that      a   petition      be      filed,      but

counsel    believes        that     such    a       petition     would        be    frivolous,

counsel    may     move    in     this     court      for     leave    to     withdraw         from

representation.          Counsel’s motion must state that a copy thereof

was served on Harmon.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      this     court     and      argument        would      not     aid    the

decisional process.

                                                                                         AFFIRMED



                                                3